898 F.2d 146Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marie M. McMAHON, Plaintiff-Appellant,v.Donald KENT;  John H. Johnston;  Donald L. Bowman,Defendants-Appellees.
No. 89-2657.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1989.Decided:  Feb. 27, 1990.Rehearing and Rehearing In Banc Denied March 19, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-173-A)
Marie M. McMahon, appellant pro se.
Kevin Lee Locklin, Slenker, Brandt, Jennings & Johnston, for appellee Johnston.
E.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Marie M. McMahon appeals from the district court's order denying relief in her civil rights action brought under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  The district court correctly found that Judge Kent is absolutely immune from suit under Sec. 1983 for the judicial acts which are the basis of Ms. McMahon's claim.  Her claims against the remaining two defendants, both attorneys, also fail because their actions in a prior civil dispute do not provide any support for her claim that they conspired to deprive her of a jury trial.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.